      Case 5:20-cv-00055 Document 12 Filed on 08/03/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                            UNITED STATES DISTRICT COURT                                  August 03, 2020
                             SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                  LAREDO DIVISION

UNITED STATES OF AMERICA,          §
                                   §
VS.                                §                  CIVIL ACTION NO. 5:20-CV-55
                                   §
0.292 ACRES OF LAND, MORE OR LESS, §
et al,                             §
                                   §
       Defendants.                 §

                      ORDER OF DISMISSAL AND DISBURSEMENT

        Pending is Plaintiff United States of America and Defendant Julio Joaquin Rodriguez’s

“Joint Stipulation of Dismissal and Agreement to Disburse Funds Under Fed. R. Civ. P.

71.1(i)(1)(B)” (Dkt. 11). (See Dkt. 1, Attach. 1 at 14.) Under Federal Rule of Civil Procedure

71.1(i)(1)(B), Parties may “dismiss an action, in whole or in part, by filing a stipulation of

dismissal,” provided they do so “[before] judgment is entered vesting the plaintiff with title or a

lesser interest in the property.” Parties may stipulate to a dismissal under this rule without a court

order. Fed. R. Civ. P. 71.1(i)(1)(B).

        Here, Parties have filed a jointly signed stipulation of dismissal (Dkt. 11), and no

judgment has been entered. Accordingly, this case is hereby DISMISSED WITHOUT

PREJUDICE. See Fed. R. Civ. P. 71.1(i)(3). The Clerk of Court is DIRECTED to TERMINATE

this case.

        Pursuant to Parties’ agreement to disburse funds (Dkt. 11 at 2), the Clerk of Court is

further DIRECTED to disburse the sum remaining in the Registry of the Court, i.e., one hundred

and 00/100 dollars ($100.00) plus any accrued interest on this sum. This amount should be made

payable to the order of “F&A Officer, USAED, Fort Worth.” (See Dkt. 11 at 2.) The check

prepared by the Clerk should refer to “Tract No. LRT-LRS-1078.” (Id.)

1/2
      Case 5:20-cv-00055 Document 12 Filed on 08/03/20 in TXSD Page 2 of 2




       IT IS SO ORDERED.

       SIGNED this 3rd day of August, 2020.



                                              ___________________________________
                                              Diana Saldaña
                                              United States District Judge




2/2
